64 So. 3d 1200 (2011)
In re AMENDMENTS TO FLORIDA RULES FOR CERTIFIED AND COURT-APPOINTED MEDIATORS.
No. SC10-1013.
Supreme Court of Florida.
May 19, 2011.
Judge William D. Palmer, Chair, Committee on Alternative Dispute Resolution Rules, Fifth District Court of Appeal, Daytona Beach, FL, for Petitioner.
PER CURIAM.
The Supreme Court Committee on Alternative Dispute Resolution Rules and Policy (Committee) filed a petition asking the Court to adopt amendments to rules 10.130 and 10.830. We have jurisdiction. See art. V, § 2(a), Fla. Const.; § 44.106, Fla. Stat. (2010).
Upon consideration of the Committee's petition, we amend rules 10.130 and 10.830 as proposed. First, we amend rule 10.130(a) (Notification of Conviction; Definition) to expand the definition of the term "conviction" to include second-degree misdemeanors involving dishonesty or false statement. Next, we amend rule 10.830 (Sanctions) to provide separate requirements for reinstatement after suspension and reinstatement after decertification under the rule.
Accordingly, Florida Rules for Certified and Court-Appointed Mediators 10.130 and 10.830 are hereby amended as reflected in the appendix to this opinion. New language is indicated by underscoring; deletions are indicated by struck-through type. These amendments shall become effective immediately upon the release of this opinion.
It is so ordered.
CANADY, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, LABARGA, and PERRY, JJ., concur.

APPENDIX

Rule 10.130. Notification of Conviction
(a) Definition. "Conviction" means a determination of guilt resulting from which is the result of a trial, or entry of a plea to a felony or misdemeanor of the first degree of guilty or no contest, regardless of whether adjudication of guilt was withheld or whether imposition of sentence was suspended , deferred, or withheld, and applies in relation to any of the following: All Florida, federal, out-of-state, military, and foreign convictions as an adult or violations of county ordinances that bring within the municipal or county code the violation of a state statute or statutes shall qualify as convictions.
(1) a felony, misdemeanor of the first degree, or misdemeanor of the second degree involving dishonesty or false statement;
(2) a conviction of a similar offense described in subdivision (1) that includes a conviction by a federal, military, or tribal tribunal, including courts-martial conducted by the Armed Forces of the United States;
(3) a conviction of a similar offense described in subdivision (1) that includes a conviction or entry of a plea of guilty or no contest resulting in a sanction in any jurisdiction of the United States or any foreign jurisdiction. A sanction includes, but is not limited to, a fine, incarceration in a state prison, federal prison, private correctional facility, or local detention facility; or
*1201 (4) a conviction of a similar offense described in subdivision (1) of a municipal or county ordinance in this or any other state.
(b)-(d) [No Change]
Rule 10.830. Sanctions
(a)-(g) [No Change]
(h) Reinstatement after Suspension. Except if inconsistent with rule 10.110, a mediator who has been suspended shall be reinstated as a certified mediator upon the expiration of the imposed or accepted suspension period and satisfaction of any additional renewal obligations.
(hi) Reinstatement after Decertification. Except if inconsistent with rule 10.110, a mediator who has been suspended or decertified may be reinstated as a certified mediator. Except as otherwise provided in the decision of the panel, no application for reinstatement may be tendered within 2 years after the date of decertification. The reinstatement procedures shall be as follows:
(1) [No Change]
(2) The petition for reinstatement shall contain:
(A) the name, age, residence, and address of the petitioner;
(B) the offense or misconduct upon which the suspension or decertification was based, together with the date of such suspension or decertification; and
(C) a concise statement of facts claimed to justify reinstatement as a certified mediator.
(3) [No Change]
(4) The panel shall review the petition and, if the petitioner is found to be unfit to mediate, the petition shall be dismissed. If the petitioner is found fit to mediate, the panel shall notify the center and the center shall reinstate the petitioner as a certified mediator; provided, however, if the decertification has continued for more than 3 years, the reinstatement may be conditioned upon the completion of a certified training course as provided for in these rules contingent on the petitioner's completion of a certified mediation training program of the type for which the petitioner seeks to be reinstated. Successive petitions for reinstatement based upon the same grounds may be reviewed without a hearing.